Citation Nr: 1703459	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1975 and from December 1975 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the RO granted service connection for post-traumatic stress disorder (PTSD) and assigned it a 30 percent rating effective April 30, 2007, the date of the initial claim.  A subsequent rating decision, issued in April 2009, continued the Veteran's 30 percent rating.  

The Veteran filed a notice of disagreement in June 2009.  A statement of the case was issued in May 2010 and a substantive appeal was received in July 2010.  A Travel Board hearing was held in October 2012, and the transcript is part of the electronic record.  The Board granted an increased rating of 70 percent for the PTSD in October 2013 and remanded for TDIU consideration.  After the necessary notice was provided to the Veteran, the RO denied TDIU and the Veteran having appealed, the Board finds that the directives have been substantially complied with and the matter is again before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As noted in the prior Board remand, the Board has found that evidence of unemployability has been submitted, and therefore the issue of entitlement to TDIU has been raised by the record.


The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran had several service-connected disabilities, with one rated at 40 percent or more, and a combined rating of 80 percent; and he was unable to obtain or maintain substantially gainful employment due to his service-connected PTSD and prostate cancer residuals when considering his education, special training, and employment history.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). With respect to the claim of entitlement to TDIU, in light of the fully favorable decision issue herein, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for PTSD at 70 percent, and 20 percent for prostate cancer with residuals. These disabilities result in a combined rating of 80 percent from November 28, 2007. See 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 40 percent or higher and a combined rating of 70 percent or higher, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since September 2005, when he took an early retirement from a firefighter position because the residual effects of his prostate cancer treatment made continued employment as a firefighter impossible. After that, the Veteran attempted a position as a sewing machine mechanic, but was unable to sustain that employment due to his PTSD and prostate cancer residuals. The Veteran has an eighth grade education but has completed technical courses at the community college level; there is no evidence of further specialized training beyond that related to his previous firefighter position.

The Veteran has generally asserted that he has been rendered unable to gain or maintain employment as a result of his PTSD symptoms and prostate cancer residuals. Specifically, the Veteran has repeatedly alleged that he continues to suffer from depressed mood, anxiety, difficulty sleeping, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response. He took early retirement from his firefighter position because of incontinence resulting from his prostate cancer treatment.  His memory issues and anxiety prevent him from functioning at other kinds of work, as he either panics when assigned too many tasks or forgets to start or complete assignments. The Veteran is competent to report such symptoms, as they are lay observable, as well as their effects upon his ability to work. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's supervisor at the firefighter position provided a statement dated in November 2105 with his own observations that corroborates the Veteran's statements regarding his firefighter employment. Id.

In addition to the Veteran's service, work, and education history, as well as his lay statements, numerous medical records and opinions have been associated with the claims file. VA treatment records reflect on-going treatment for near continuous severe, persistent, and pervasive disturbances in mood and motivation. Several notations are of record concerning difficulties at work due to memory loss and concentration, as well as difficulty with his supervisor when working due to anxiety.  These VA treatment records have been generally consistent since 2007, and in fact have shown a worsening over time to the present day.

A July 2007 VA treatment record noted that the Veteran was tearful at times, but otherwise was "so constricted, almost blunted."  A GAF score of 50 was provided.  On September 2007 VA treatment record, the psychologist noted that the Veteran's "overall presentation and mental status appeared as though he may have attempted to minimize his symptoms ... (possibly related to the stigma of seeking mental health treatment)."

On a December 2007 VA examination, the examiner noted that the Veteran is currently on his fourth marriage and has little contact with his children.  The Veteran admitted to feeling detached.  He indicated that his prior marriages ended because of his irritability and depression.  A mental status examination revealed the Veteran had good hygiene and is alert and oriented times three.  The examiner noted he appeared "somewhat sad and withdrawn" and that he speaks in a "very slow monotonous tone of voice."  The examiner noted that his responses were hesitant and minimal.  The Veteran admitted to having a continuing sense of guilt and to feeling down and depressed.  He denied suicidal thoughts.  The examiner noted that his affect is "almost blunted," however, his cognitive functions are within normal range (although he complained of poor concentration and short-term problems).  A GAF score of 55 was provided and the examiner stated that the Veteran does have impairments both in areas of social and occupational functioning.  She noted that he remains socially isolated, gets startled easily, has problems with depression and stays withdrawn and depressed a lot.

A September 2008 VA treatment record noted a diagnosis of chronic PTSD and a GAF score of 51.  In February 2009, a mental status evaluation revealed he was neatly groomed and cooperative.  He was oriented times three and exhibited normal speech and no agitation or retardation.  It was noted that his affect and mood was constricted with some fullness, but remains improved overall.  His thought process was logical and goal-directed and he exhibited no suicidal/homicidal ideation, no delusions and no hallucinations.  A GAF score of 50 was provided.  A March 2009 treatment record noted that the Veteran was experiencing a major depressive episode, which led to resurgence in intrusive thoughts at nighttime, increased restless sleep, and a reduced ability to "tolerate, modulate, and self-soothe."  The psychologist noted that his appetite was dramatically reduced and he appeared cognitively confused with psychomotor retardation.  The Veteran denied suicidal/homicidal ideation.  In April 2009, the Veteran requested an increased dose of his medication as his "depressive symptoms do not seem any better and he does not have the motivation that he had."  

On an April 2009 VA examination, the Veteran reported recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, efforts to avoid thoughts, feelings or conversations associated with the trauma, markedly diminished interest or participation in significant activities, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He stated he has experienced these symptoms weekly to daily in frequency, currently at a mild frequency.  The Veteran's wife reported that "he tends to downplay a lot of his symptoms" and further, that she has a hard time getting him to get out of bed, shower, or brush his teeth. On the mental status evaluation, the examiner noted he was fully oriented and mildly unkempt (unshaven).  He denied suicidal intent or planning, homicidal ideation, hallucinations and delusions.  It was noted that his attention, memory, and judgment appeared to be within normal limits.  A GAF score of 55 was provided.

In September 2009, the Veteran's treating VA psychologist, Dr. S. H. and treating VA psychiatrist, Dr. L. L. submitted a joint statement requesting a reconsideration of the Veteran's then-current 30 percent rating for PTSD.  They stated that it is their opinion that "the persistency and severity of his symptoms clearly exceed 'occasional'."  In support of their opinion, they noted that he suffers severe, persistent, and pervasive disturbances in mood and motivation; that he has had four marriages, estrangement from his siblings, and strained acquaintances. They explained that the evidence shows he has an inability to establish and maintain effective work and social relationships.

In November 2009, the Veteran's sister-in-law submitted a statement indicating that since the Veteran retired in 2005, she "began to see a real change."  She stated that it was "like he just quit."  She said it seemed as if he drank more to help him forget and that he admitted to her that there were times when he thought about suicide (although stated he would not do it).

In June 2010, Dr. S. H. and Dr. L. L. submitted another statement regarding the severity of the Veteran's PTSD.  They stated that they both believe his PTSD symptoms result in "severe, persistent, and pervasive disturbances in mood and motivation."

In September 2012, Dr. S. H. submitted another statement, opining that "it is clear that the persistency and severity of his symptoms clearly exceed 'occasional' and clearly result in severe, persistent, and pervasive disturbances in mood and motivation."  Dr. S. H. stated that the Veteran "experiences near continuous panic and/or depression, is often 'wired tired', and these symptoms clearly impact his ability to function appropriately and effectively."  Dr. S. H. noted that the Veteran is prone to neglect his personal appearance, despite his wife's insistence, has difficulty adapting to stressful circumstances, and struggles to maintain effective relationships.

In October 2012, the Veteran testified that his PTSD has worsened "because the depression has gotten worse."  He stated that he has no interests, has withdrawn from friends, has a hard time concentrating, and suffers short term memory loss.  He indicated that he has been married four times and that PTSD had an effect on his family and interpersonal relationships.  His wife also testified that her husband suffers panic attacks "easily five days out of a week" and suffers nightmares "pretty much every night."  Both the Veteran and his wife stated that he struggles to maintain personal hygiene and that he regularly goes five to seven days between showering, brushing his teeth, etc.  The Veteran's wife further stated that he often goes a long time without eating.  

In October 2015, the Veteran was provided a compensation and pension (C&P) examination, where the examiner opined that alcohol dependence and a depressive disorder were responsible for the majority of the impairment.  This examination was the most recent before the October 2015 denial of the TIDU claim.  However, in response to that examination and opinion, the Veteran's long-time treating psychologist, Dr. S. H., provided in February 2016 another letter on behalf of the Veteran, disputing the C&P examiner's opinion, stating that not a single VA provider had ever diagnosed the Veteran with such a condition, and pointing out that without the Veteran's PTSD, it is more likely than not that the Veteran would neither have alcohol dependence nor any type of chronic depressive disorder. 

The Veteran's wife submitted several statements regarding her life with him.  She stated that her husband relives memories from Vietnam daily and also dreams about them. She stated that the only thing that helps dampen these memories is alcohol.  She noted that the Veteran has several rituals and routines and is hypervigilant.  She stated, "When I get home, I have to yell out, loudly, as I enter the house or stand the chance that he thinks I'm an intruder."  She further noted that her husband has inappropriate reactions and responses to things and that his attention to personal hygiene is "practically non-existent."  In this regard, she noted that he will frequently go a week or more without showering, shaving, or even brushing his teeth."

The Board finds that that weight of the evidence, lay and medical, demonstrates that the Veteran's PTSD impairment is significant, although some of the evidence paints a more severe disability picture than other evidence.  After careful review of the evidence with attention to the severity of the resulting impairment, the Board finds that the evidence supports a finding that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disability and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted.  In this regard, the Board notes the multiple statements submitted by the Veteran's treating VA psychologist and psychiatrist.  These providers continually opined that the Veteran suffers from severe, persistent disturbances in mood and motivation and that he has an inability to establish and maintain effective work and social relationships.  

The Board finds particularly significant and credible the testimony from the Veteran and his wife.  Their testimony describing the severity of the Veteran's symptomatology was supported by specific examples of how his PTSD affects him and the lives of others (including his family).  In addition, the Board also finds significant their testimony is corroborated by the multiple and consistent statements submitted by the Veteran's VA psychologist and psychiatrist.  Specifically, the Board points to the testimony from the Veteran's wife, who stated that her husband suffers panic attacks at least five times a week and nightmares almost every night.  Further both she and the Veteran testified that he struggles to maintain personal hygiene and can go for a week without showering or brushing his teeth, and he has lost interest in eating.

The Board acknowledges that the VA examination reports from December 2007, April 2009, and October 2015 present a less severe picture than is shown by the other evidence of record; however, the Board finds that the Veteran may have tried to minimize the severity of his symptoms.  The Board notes a July 2007 VA treatment record, in which the psychologist noted that the Veteran may have attempted to minimize his symptoms, in addition to a notation on April 2009 VA examination, when the Veteran's wife reported the same thing.  Further, the Board finds it significant that even if the Veteran minimized his symptoms, the December 2007 VA examiner still stated that the Veteran remains socially isolated, is withdrawn and depressed, and is startled easily. The Board also finds it significant that the October 2015 examination and opinion mentioned diagnoses that had not been made by any of the Veteran's treating medical professionals, and that VA psychologist Dr. S. H., who has treated the Veteran for almost a decade, disputed the C&P examiner's opinion and provided his own to the contrary.

In addition to the Veteran's work and education history, the Veteran and his representative have argued numerous times that his PTSD, and its corresponding symptomatology, prevent him from being able to obtain and maintain substantially gainful employment, which he is competent to report. Jandreau, 492 F.3d 1372. 

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that the Veteran is unable to obtain or retain substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with PTSD, specifically the Veteran's noted issues with near constant anxiety around others, concentration loss and memory loss, all of which interfere with the Veteran's ability to work with others and remember and complete assigned tasks.  As such, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


